Case 5:19-cv-00402-JGB-SHK Document 58 Filed 09/11/20 Page 1 of 1 Page ID #:2234




   1
   2                                                  JS-6
   3
   4
   5
   6
                            UNITED STATES DISTRICT COURT
   7
              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
   8
   9    Tisha Entz,                                          Case No. EDCV 19-402 JGB
                                                                      (SHKx)
  10
                                              Plaintiff,
  11
                      v.
  12                                                                JUDGMENT
        Standard Insurance Company,
  13
  14                                       Defendant.
  15
  16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  17         Based on its findings of fact and conclusions of law, the Court concludes that
  18   Plaintiff has adequately established she was “totally disabled” under the terms of
  19   the Plan for the 24-month period. Accordingly, the Court REVERSES Standard’s
  20   decision to deny Plaintiff’s LTD benefits during the 24-month period and
  21   AWARDS Plaintiff $51,511.73 in disability benefits owed.
  22
  23    Dated: September 11, 2020
  24
                                                THE HONORABLE JESUS G. BERNAL
  25                                            United States District Judge
  26
  27
  28
